Citation Nr: 0006250	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1959 to August 
1979.  He died in September 1993.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of July 1996 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1993, at the 
age of 53 years.

2.  During his lifetime, the veteran established service 
connection for hypertension, rated as 10 percent disabling.

3.  The veteran's death certificate shows that the immediate 
cause of death was metastases to the chest wall due to renal 
cell carcinoma.

4.  There is no competent medical evidence of the presence of 
the disorders listed on the death certificate as causes of 
death until many years after separation from service.

5.  There is no competent medical evidence linking the 
veteran's death to his period of active service or to his 
service-connected hypertension.

6.  There is no competent evidence that the veteran's death 
was related to herbicide exposure.


CONCLUSION OF LAW

The claim for service connection for the cause the veteran's 
death is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  She argues that the veteran's death was 
related to cancer that she believes may have been caused by 
the veteran's exposure to Agent Orange in service.  The 
appellant's representative has also asserted that the 
veteran's death may have been related to glucose intolerance 
that was noted in service.  

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If the evidence presented by the appellant fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  A well-grounded claim must 
be supported by evidence, not just allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  When, as in this case, 
the determinative issue involves questions of medical 
causation or diagnosis, competent medical evidence is 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In dependency and indemnity 
compensation cases, such evidence is required to link the 
cause of a veteran's death to his service.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 
2348 (1998); Darby v. Brown, 10 Vet. App. 243, 245-6 (1997).

After considering all of the evidence, the Board finds that 
it is insufficient to render the claim well grounded.  During 
his lifetime, the veteran established service connection for 
hypertension, rated as 10 percent disabling.  The veteran 
died on September [redacted], 1993, at the age of 53 years.  
The veteran's death certificate shows that the immediate cause 
of death was metastases to the chest wall due to renal cell 
carcinoma.

There is no evidence of the disorders listed on the death 
certificate until many years after the veteran's retirement 
from service.  None of the disorders listed is mentioned in 
the veteran's service medical records, nor shown to have been 
manifested within a year after service.

With respect to the claim that the veteran's death was due to 
exposure to Agent Orange in service, the Board notes that the 
veteran's service personnel records show that he had service 
in Vietnam, so exposure to Agent Orange and other herbicide 
agents may be presumed if the veteran is shown to develop a 
disease listed in 38 C.F.R. § 3.309(e) (1999).  See also 
38 C.F.R. § 3.307(a)(6) (1999).  Under 38 C.F.R. § 3.309(e) 
(1999), certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  Significantly, however, the disorders listed on the 
death certificate are not among those disorders which may be 
presumed to have resulted from such exposure, and the Board 
would note that renal cancer is specifically listed as a 
disorder the VA has determined a presumption of service 
connection is not warranted.  See 64 Fed. Reg. 59232 (1999).  

Since the cancer listed on the veteran's death certificate is 
not among the listed diseases, the veteran's death may not be 
presumed to have been due to Agent Orange exposure.  The 
record otherwise does not include any medical opinion 
relating the veteran's death to Agent Orange exposure.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) 
(holding that service connection for an unlisted condition 
can be pursued under the general VA compensation entitlement 
system).  In reaching this conclusion, the Board has 
considered a letter dated in March 1996 in which the 
veteran's treating physician, Robert S. Miller, M.D., made 
the following comments:

I was the physician caring for [the 
veteran], who expired 9/[redacted]/93 from 
metastatic renal cell carcinoma.  

The patient had a right nephrectomy in 
1984 for a primary renal cell neoplasm 
and in 1987 was found to have metastatic 
disease to the left chest wall.  He 
underwent a series of treatments 
including surgery, radiation, interferon 
and chemotherapy over the next six years.  
He subsequently expired as a result of 
the complications of progressive cancer.

I have been asked to comment as to 
whether his death could be related to 
Agent Orange exposure.  Although the data 
have been conflicting, there clearly have 
been reports suggesting a link between 
veterans who were exposed to Agent Orange 
in Vietnam and the subsequent development 
of malignancies.  As always it is 
difficult to prove cause and effect.  
From a medical standpoint, I would have 
to say that it is possible that [the 
veteran's] cancer could have been related 
to prior exposure to Agent Orange.  
Unfortunately, there is no test to prove 
or disprove this definitively.  (Emphasis 
added.)

The doctor's statement that the veteran's cancer was possibly 
related to service is not sufficient to establish a well-
grounded claim.  This statement clearly leaves open the 
possibility that the injury in service may not have played 
any role in the development of the disability at issue in 
this case.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient to make a veteran's 
service connection claim well grounded); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  A 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
Such a speculative statement does not justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient evidence to render a claim well grounded). 

The Board has considered a decision dated in March 1996 by a 
Special Master of Appeals of the Agent Orange Administration 
which shows that the appellant was found to be entitled to a 
survivor payment.  However, the document does not contain any 
medical opinion linking the veteran's death to Agent Orange.  
The Board notes, however, that the decision does not contain 
any explanation for the basis of that conclusion, and there 
is no indication that the person making the decision had 
medical training.  Furthermore, the decision was not made 
under VA regulations, and, therefore, is not binding on the 
VA.  See Darby v. Brown, 10 Vet. App. 243, 246-247 (1997).  
See also Brock v. Brown, 10 Vet. App. 155 (1997).  Therefore, 
that decision does not support the appellant's claim for 
service connection for the cause of the veteran's death.

Although the appellant expressed her opinion that the 
veteran's death was due to Agent Orange exposure, this 
opinion is not sufficient to support the claim because lay 
persons are not competent to offer medical opinions.  See 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

The Board has also considered the contention that the 
veteran's death was related to findings in service such as 
glucose intolerance.  Significantly, however, there is no 
competent evidence that that there was a link between his 
death and any such laboratory finding during service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Van Slack v. Brown, 5 Vet. App. 499, 501 (1993) (holding 
that a veteran's widow was not capable of testifying as to 
matters involving medical causation such as the cause of the 
veteran's death).

In summary, the record does not include a medical opinion 
linking the cause of the veteran's death to his active 
service, including exposure to Agent Orange, or to his 
service-connected hypertension.  Accordingly, the Board 
concludes that the claim for service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Inasmuch as the claim is not well grounded, the VA is under 
no duty to assist the appellant in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  The appellant is 
entitled, of course, to apply at any time to reopen her claim 
for service connection for the cause of the veteran's death 
with medical evidence linking the fatal disease to service.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

